Citation Nr: 0425912	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  98-12 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1973.  He served in Vietnam from June 24, 1972, to 
March 9, 1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran's disagreement with the RO's denial of 
service connection for PTSD led to this appeal.  

In a decision dated in June 2000, the Board denied 
entitlement to service connection for PTSD, and the veteran 
appealed that denial to the United States Court of Appeals 
for Veterans Claims (Court).  In an April 2001 order, the 
Court vacated the Board's June 2000 decision and remanded the 
case in order for VA to comply with the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In May 2002, the Board issued a new decision in which it 
again denied the veteran's claim of entitlement to service 
connection for PTSD.  The veteran appealed to the Court.  In 
an order dated in January 2004, the Court vacated the May 
2002 Board decision and remanded the case to the Board for 
readjudication.  The case was returned to the Board in June 
2004.  In a June 2004 letter, the Board notified the veteran 
that the case had been received by the Board and provided an 
additional 90 days for submission of additional argument and 
evidence in support of the appeal.  In a letter received at 
the Board in July 2004, the veteran's attorney stated that 
the veteran does not have any additional information or 
argument to provide.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.




REMAND

The veteran is seeking service connection for PTSD, which he 
contends is due to stressful experiences he had while serving 
in Vietnam from June 1972 to March 1973.  

Establishing service connection for PTSD requires that there 
be:  medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2003); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2003).  Where it is determined that the veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence absent clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  

If the veteran did not engage in combat with the enemy, or 
the veteran in fact did engage in combat with the enemy, but 
the claimed stressor is not related to such combat, then the 
claimant's testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Although 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors, 
corroboration of every detail of a claimed stressor is not 
required.  Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Doran v. Brown, 6 Vet. App. 283 (1994).  

In this case, the Court stated there was no evidence in the 
record that VA ever notified the veteran of who is 
responsible for obtaining the evidence necessary to 
substantiate his claim for service connection for PTSD.  The 
Court further stated that the record contains no evidence 
that VA complied with its duty to "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim" as is mandated in 38 C.F.R. 
§ 3.159(b).  In addition, the Court observed that VA had 
failed to notify the veteran, as is required by 38 U.S.C.A. 
§ 5103A, that it was unable to obtain morning reports that 
could assist him in supporting his claim.  Finding that 
morning reports could reflect an incident reported by the 
veteran as a stressor, the Court concluded that VA erred in 
not attempting to request them.  

Review of the record shows that in various medical reports, 
correspondence and in hearing testimony the veteran has 
reported that on his arrival in Vietnam, he was in Saigon for 
one day and was then sent to Long Binh for three days.  At 
the September 1999 hearing, the veteran testified that on the 
third night he was at Long Binh there was a rocket attack 
that blew up the ammunition dump at Long Binh.  He testified 
that he was evacuated from his barracks and was told to run 
to a bunker where he spent the night.  He testified that the 
following day he was sent to Can Tho by helicopter.  In 
addition, the veteran testified that Can Tho underwent a 
rocket attack at the time the "peace treaty" was signed.  
The Board notes that in a September 1998 letter, the RO 
requested that the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) provide supportive evidence of in-
service traumatic events.  At that time, the RO stated that 
the veteran alleged he was in "Long Beach" in July or 
August 1972 when and ammo dump was blown up and that he had 
also stated he was in Can Tho in January or February 1973 
when it was shelled.  

The Board notes that the veteran's DD Form 214 shows that he 
was in Vietnam from June 24, 1972, through March 9, 1973.  
Given the veteran's hearing testimony, an additional request 
should be made to U.S. Armed Services Center for Unit Records 
Research (CURR) for assistance in attempting to verify 
whether there was a rocket attack on the ammunition depot at 
Long Binh, Vietnam, between June 25, 1972, and June 28, 1972.  
The Board notes that although CURR sent some historical 
reports for the veteran's signal company in response to the 
RO's September 1998 letter, it did not state whether it could 
verify or rule out a rocket attack in January or February 
1973 against the Army installation at Can Tho.  This should 
be clarified.  

The veteran has also reported that while he was on guard duty 
at the prisoner of war (POW) compound at Can Tho, Vietnam, 
two guards who were in a bunker near the airfield were killed 
with knives by enemy who came through perimeter wire when 
another guard fell asleep, followed by the latter killing 
himself by shooting himself under the chin.  The veteran 
testified that when he and others heard the shot they went to 
the airfield and found the three dead servicemen.  The 
veteran testified that he typed the report that was sent out 
about the incident.  He also testified that he thinks the 
incident occurred before Christmas 1972, possibly in October 
or November 1972.  In addition, he testified that he does not 
know the unit to which these servicemen were assigned.  

In an October 1996 report, Ken Allen, LMSW-ACP, LCSW, CTS, 
stated that the veteran reported among other things that 
toward the end of his tour he received heavy mortar fire and 
rocket attacks every two or three months.  The veteran also 
reported that sounds similar to screaming he heard from a POW 
compound at Can Tho trigger stressful memories.  Other 
stressful experiences mentioned include daily sniper fire 
near the mess hall at Can Tho and small arms fire against 
perimeter guards.  

At the September 1999 hearing, the veteran testified that the 
only rocket fire they ever took was right after the peace 
treaty was signed and it lasted about a half hour to forty-
five minutes.  The Board also notes that the veteran has 
stated and testified that while driving a jeep, he struck and 
killed a Vietnamese civilian woman and that this occurred 
while he was driving a fellow serviceman in his unit from the 
Eaton [sic Eakin] communications compound to the main 
compound at Can Tho.  He also testified that it really 
bothered him to have guard duty at the POW compound because 
those prisoners were treated relatively well but shouted 
obscenities and urinated through the fence at the American 
servicemen.  

In accordance with the Court's orders and in order to assure 
full compliance with the provisions of 38 U.S.C.A. § 5103 and 
5103A (West 2002) and 38 C.F.R. § 3.159, the veteran should 
be explicitly notified of the evidence necessary to 
substantiate his claim and be notified of what evidence he 
must submit and what evidence VA will obtain.  If VA is 
unable to obtain records relevant to the claim, it must 
provide the veteran with notice of that fact and in so doing 
comply with the provisions of 38 C.F.R. § 3.159(e).  

If any of the veteran's claimed stressors is verified, he 
should be provided a VA examination, and the examiner should 
be requested to state specifically whether the verified 
stressor supports a diagnosis of PTSD.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA must review the claims file and 
ensure that all notice and development 
actions required by 38 U.S.C.A. § 5103, 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003) and applicable judicial precedent 
are fully complied with and satisfied.  
This should include, but not be limited 
to, an explicit request to the veteran 
that he provide any evidence in his 
possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b)(1) (2003).  

VBA should, in addition, explicitly 
notify the veteran that evidence 
necessary to substantiate his claim for 
service connection for PTSD is a medical 
diagnosis of PTSD and credible supporting 
evidence that the claimed stressor(s) on 
which the diagnosis is based actually 
occurred in service.  As to verification 
of the claimed stressor of the veteran 
having struck and killed a Vietnamese 
civilian while driving a jeep, the 
veteran should be advised that he should 
submit a statement from a credible 
witness that the event occurred.  The 
veteran should be notified of the actions 
that VA will take to attempt to verify 
his claimed stressors and that an 
additional VA examination will be 
scheduled if a claimed stressor is 
verified, but that it is ultimately his 
responsibility to obtain evidence that 
substantiates his claim.  

In addition, VBA should appropriately 
contact the veteran and request that he 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
from which he has received treatment or 
evaluation for PTSD at any time since 
service.  With authorization from the 
veteran, VBA should obtain and associate 
with the claims file evidence identified 
by the veteran that has not been secured 
previously.  

2.  VBA should contact the U.S. Armed 
Services Center for Unit Records Research 
(CURR) and request that CURR determine 
whether there was an enemy rocket attack 
against the ammunition depot at the 
United States base at Long Binh, Vietnam, 
during the period from June 25 through 
June 28, 1972.  VBA should also request 
that CURR identify all units, in addition 
to the 550th Signal Company, that were 
stationed at the Army base at Can Tho, 
Vietnam, during the period from 
October 1972 through November 1972.  The 
veteran claims servicemen from a unit 
other than his were killed in an attack 
on a bunker at that time.  CURR should 
also be requested to verify whether there 
was a prisoner of war compound at the Cam 
Tho, Vietnam, Army base during the period 
from October 1972 through November 1972.  
In addition, CURR should be requested to 
determine whether the Army base at Can 
Tho received one or more enemy rocket or 
mortar attacks in January and/or February 
1973.  Please ask CURR to include 
relevant unit designations, including the 
company and battalion, for those units 
determined to have been stationed at the 
Army base at Can Tho, Vietnam, during the 
October and November 1972.  VBA should 
request that CURR identify alternative 
sources for the requested information and 
evidence if it is unable to supply it.  
VBA should contact the alternative 
sources, if necessary.  All actions taken 
by VBA to obtain the requested 
information should be documented fully in 
the claims file, to include paper copies 
of electronic correspondence, if 
appropriate.  

3.  Thereafter, VBA should contact the 
Director, National Personnel Records 
Center (NPRC), ATTN:  NCPMR-O, 9700 Page 
Avenue, St. Louis, MO 63132, and request 
Morning Reports for the 550th Signal 
Company and for all other units 
identified by CURR as having been 
stationed at the Army base at Can Tho, 
Vietnam, during the period from October 
1972 thorough November 1972 in order to 
verify the veteran's claim that three 
servicemen were killed in an attack on a 
bunker during that period.  Include 
relevant unit designations at the company 
and battalion levels.  VBA should request 
that NPRC identify alternative sources 
for the requested information and 
evidence if it is unable to supply it.  
All actions taken by VBA to obtain the 
requested information should be 
documented fully in the claims file, to 
include paper copies of electronic 
correspondence, if appropriate.  

4.  If VBA is unable to obtain any of the 
requested information or evidence from 
CURR and/or NPRC and has exhausted all 
alternative sources of information or 
evidence, VBA should, in accordance with 
38 C.F.R. § 3.159(e), notify the veteran 
and his attorney of the action taken and 
include notice to the veteran that it is 
ultimately his responsibility to provide 
the evidence.  

5.  Thereafter, if verification is 
obtained of a claimed stressor, to 
include but not limited to:  a rocket 
attack on the ammunition depot at Long 
Binh, Vietnam, between June 25 and June 
28, 1972; the death of a Vietnamese 
civilian in a jeep accident where the 
veteran was the jeep driver; the deaths 
of three bunker guards at the Army base 
at Can Tho, Vietnam, between October and 
November 1992; rocket or mortar attacks 
against the Army base at Can Tho, 
Vietnam; small arms fire/sniper attacks 
at the Army base at Can Tho, Vietnam; 
and/or the presence of a POW compound at 
the Army base at Can Tho, Vietnam, VBA 
should arrange for a VA examination of 
the veteran to confirm or rule out a 
diagnosis of PTSD.  VBA should provide 
the examiner with list of verified 
stressors and request that the examiner 
state explicitly whether it is at least 
as likely as not that the diagnosis of 
PTSD, if made, is causally related to the 
verified stressor(s).  The examiner 
should be requested to provide an 
explanation for the opinion.  The claims 
file must be provided to the examiner for 
review of pertinent documents in 
connection with the examination and that 
it was available and reviewed should be 
noted in the examination report.  

5.  Then, after undertaking any 
additional development deemed warranted 
by the state of the record at that time, 
VBA should readjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, VBA should issue 
an appropriate supplemental statement of 
the case, and the veteran and his 
attorney should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified by VA.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




